PER CURIAM.
By this interlocutory appeal, we are asked to review an order granting summary judgment on liability for plaintiff appellate counsel [Mallory H. Horton, Edward A. Perse, P.A. and Arnold R. Ginsberg, as co-partners of Horton, Perse, P.A. and Ginsberg, a partnership] against defendant trial counsel [Rash, Katzen & Kay, P.A.] in an action filed below to secure the payment of appellate counsel fees for legal services rendered in the case of Florida Rock Industries, Inc. v. United Building Systems, Inc., 408 So.2d 630 (Fla. 5th DCA 1981).
We agree with the trial court that there is no genuine issue of material fact that (a) the defendant trial counsel with the consent of their client, United Building Systems, Inc., hired the plaintiff appellate counsel to represent the said client in the above-stated appeal, and (b) after plaintiff appellate counsel was discharged and the case settled pending further appellate review, defendant trial counsel was liable on a quantum meruit basis to the plaintiff appellate counsel for the reasonable value of the legal services rendered in the above appeal. Plaintiffs counsel on this appeal concedes, however, that there is no viable claim for breach of contract in this cause and that the sole ground for recovery here is on a quantum meruit basis.
Summary judgment on the issue of liability was therefore properly entered below in favor of the plaintiff appellate counsel herein solely on the quantum meruit claim. See Fla.R.Civ.P. 1.510(a), (c). The order under review is therefore
Affirmed.